Case 1:20-cv-00079-DAK-DAO Document 25 Filed 09/03/20 PageID.286 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


STEPHEN C. ALEXANDER,

               Plaintiff,                                  MEMORANDUM DECISION
                                                               AND ORDER
                      v.
                                                               Case No. 1:20CV79DAK
BRIDGERLAND TECHNICAL
COLLEGE, ET AL.,                                               Judge Dale A. Kimball

               Defendant.




       On July 2, 2020, Defendants filed a Motion to Dismiss Plaintiff’s Complaint. On August

12, 2020, Plaintiff filed a Motion to Amend Complaint and a Memorandum in Opposition to

Defendants’ Motion to Dismiss. Defendants have not filed an opposition to the Motion to

Amend or a reply memorandum in support of their Motion to Dismiss. However, in an effort to

facilitate a timely and appropriate resolution of the competing motions, the court enters the

following order.

       Under Rule 15(a) of the Federal Rules of Civil Procedure, Plaintiff was entitled to file the

Amended Complaint as a matter of course within 21 days of Defendant’s motion under FRCP

12(b). See Fed. R. Civ. P. 15(a)(1)(B). Although Plaintiff received an extension of time to

respond to Defendant’s motion, the court considers Plaintiff’s request to amend as timely. The

amendment to Rule 15 allowing a party to amend as a matter of course in response to a motion to

dismiss was enacted to prevent overlapping motions to dismiss and motions to amend. The court

does not want to address issues that may be moot in light of the Amended Complaint. By
Case 1:20-cv-00079-DAK-DAO Document 25 Filed 09/03/20 PageID.287 Page 2 of 2




allowing Plaintiff to file this Amended Complaint, the parties and court can then focus on only

the issues that may survive amendment. Therefore, Plaintiff’s Motion to Amend is GRANTED.

Plaintiff shall filed the Amended Complaint attached to his motion within ten days of the date of

this Order.

       Accordingly, the court concludes that Defendant’s Motion to Dismiss is moot because it

was filed in relation to the original Complaint. Defendant may file a new motion to dismiss in

relation to the Amended Complaint within 14 days of the filing of the Amended Complaint, if the

alleged grounds for doing so still exist. The court would prefer for the briefing on the motion to

dismiss to reflect the operative complaint. Therefore, Defendant’s Motion to Dismiss is

DENIED AS MOOT.

       DATED this 3rd day of September, 2020.

                                             BY THE COURT:




                                             DALE A. KIMBALL
                                             United States District Judge
